 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1373 
In the House of Representatives, U. S.,

June 24, 2010
 
RESOLUTION 
Expressing support for designation of the week beginning May 2, 2010, as National Physical Education and Sport Week. 
 
 
Whereas the week beginning May 2, 2010, is observed as National Physical Education and Sport Week;  
Whereas a decline in physical activity has contributed to an unprecedented epidemic of childhood obesity in the United States, which has more than tripled since 1980;  
Whereas regular physical activity is necessary to support normal and healthy growth in children and is essential to their continued health and well-being;  
Whereas, according to the Centers for Disease Control and Prevention, overweight adolescents have a 70 to 80 percent chance of becoming overweight adults, increasing their risk for chronic disease, disability, and death;  
Whereas physical activity reduces the risk of heart disease, high blood pressure, diabetes, and certain types of cancers;  
Whereas type 2 diabetes can no longer be referred to as late in life or adult onset diabetes because it occurs in children as young as 10 years old;  
Whereas the Physical Activity Guidelines for Americans, published by the Department of Health and Human Services, recommend that children engage in at least 60 minutes of physical activity on most, and preferably all, days of the week;  
Whereas, according to the Centers for Disease Control and Prevention, only 17 percent of high school students meet that goal of 60 minutes of physical activity a day;  
Whereas children spend many of their waking hours at school and therefore need to be active during the school day to meet the recommendations of the Physical Activity Guidelines for Americans;  
Whereas, according to the Centers for Disease Control and Prevention, 1 in 4 children in the United States does not attend any school physical education classes and fewer than 1 in 4 children in the United States engage in 20 minutes of vigorous physical activity each day;  
Whereas teaching children about physical activity and sports not only ensures that they are physically active during the school day, but also educates them on how to be physically active and the importance of being physically active;  
Whereas, according to a 2006 survey by the Department of Health and Human Services, 3.8 percent of elementary schools, 7.9 percent of middle schools, and 2.1 percent of high schools provide daily physical education classes or the equivalent for the entire school year, and 22 percent of schools do not require students to take any physical education classes at all;  
Whereas, according to that survey, 13.7 percent of elementary schools, 15.2 percent of middle schools, and 3.0 percent of high schools provided physical education at least 3 days per week, or the equivalent thereof, for the entire school year for students in all grades in the school;  
Whereas research shows that fit and active children are more likely to thrive academically;  
Whereas increased time in physical education classes can improve children's attention and concentration and result in higher test scores;  
Whereas participation in sports teams and physical activity clubs, which are often organized by schools and run outside the regular school day, can improve students' grade point averages, attachment to schools, educational aspirations, and the likelihood of graduating;  
Whereas participation in sports and other physical activities also improves self-esteem and body image in children and adults;  
Whereas children and youth who take part in physical activity and sports programs develop improved motor skills, healthy lifestyles, improved social skills, a sense of fair play, strong teamwork skills, and self-discipline and avoid risky behaviors;  
Whereas the social and environmental factors affecting children are in the control of the adults and the communities in which children live, and therefore the Nation shares a collective responsibility in reversing the childhood obesity trend;  
Whereas efforts to improve the fitness level of children who are not physically fit may also result in improvements in academic performance; and  
Whereas the House of Representatives strongly supports efforts to increase physical activity and participation of youth in sports: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of National Physical Education and Sport Week;  
(2)recognizes the central role of physical education and sports in creating healthy lifestyles for all children and youth;  
(3)encourages school districts to implement local wellness policies, as described in section 204 of the Child Nutrition and WIC Reauthorization Act of 2004 (42 U.S.C. 1751 note), that include ambitious goals for physical education, physical activity, and other activities addressing the childhood obesity epidemic and promoting child wellness; and  
(4)encourages schools to offer physical education classes to students and to work with community partners to provide opportunities and safe spaces for physical activities before and after school and during the summer months for all children and youth.  
 
Lorraine C. Miller,Clerk.
